                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

  MATTHEW CHARLES RAMEY,                            )
                                                    )
                Plaintiff,                          )
                                                    )
  v.                                                )       No.:        2:20-CV-215-DCLC-CRW
                                                    )
  SHAWN ROUSE,                                      )
                                                    )
                Defendant.                          )

                                       JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, Plaintiff’s pro se

 complaint for violation of 42 U.S.C. § 1983 is DISMISSED pursuant to Rule 41(b) of the Federal

 Rules of Civil Procedure. Because the Court has CERTIFIED in the memorandum opinion that

 any appeal from this order would not be taken in good faith, should Plaintiff file a notice of appeal,

 he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

 The Clerk is DIRECTED to close the file.

        SO ORDERED.



                                                        s/Clifton L. Corker
                                                        United States District Judge




 ENTERED AS A JUDGMENT:

 John L. Medearis
 Clerk of Court




Case 2:20-cv-00215-DCLC-CRW Document 7 Filed 12/01/20 Page 1 of 1 PageID #: 21
